EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Heungsoo Choi on July 12, 2022.
The application has been amended as follows: 
Canceled claims 4, 9 and 10.
Amended claim 2 as follows:
2. (Currently Amended) A pipe press-fit connecting apparatus, comprising:
a pressing power providing unit comprising a cylinder body, a cylinder rod having one end coupled to the cylinder body to move back and forth, and a cylinder block having one end coupled to the cylinder body, the cylinder block comprising and an installation hole, the guide slit extending in a first axial direction of the cylinder block and configured to guide , the installation hole formed near another end of the cylinder block and extending in a second direction perpendicular to the first axial direction and traversing the guide slit and cylinder block; 
a connected unit [[having]] comprising a coupling piece [[being]] configured to be inserted into the guide slit of the pressing power providing unit , the coupling piece comprising an insertion hole [[communicating]] configured to be aligned with the installation hole when the coupling piece of the connected unit is inserted into the guide slit of the cylinder block; and
a connecting device configured to align the installation hole of the pressing power providing unit and the insertion hole of the connected unit and couple the connected unit to the pressing power providing unit,
wherein the connecting device comprises:
a fastener installed at one end of the installation hole on an exterior surface of the cylinder block , the fastener comprising a fastener body and a fastening pin, the fastener body comprising a guide groove configured to at least partially receive the fastening pin, the fastening pin in the guide groove and at least partially extending toward the installation hole of the cylinder block; and
a coupling pin inserted through the installation hole and the insertion hole through another end of the installation hole on the exterior surface of the cylinder block to be [[resiliently]] coupled to the fastening pin to couple the connected unit to the pressing power providing unit, the coupling pin comprising a pin receiving recess, [[and]] 
wherein the fastening pin comprises [[a]] first and second pushing portions and [[an]] first and second engagement portions respectively vertically protruding from the first and second pushing portions into the installation hole, [[and]] wherein the first and second pushing portions are at least partially disposed outside the cylinder block, and configured to move along a direction perpendicular to a longitudinal axis of the coupling pin such that the fastening pin is engaged with the coupling pin, and
wherein the first and second engagement portions comprise coupling jaws configured to be inserted into and engaged with the pin receiving recess of the coupling pin such that the first and second engagement portions form a substantially T-shape when the first and second pushing portions are pushed toward each other. 
Amended claim 3 as follows:
3. (Currently Amended) [[The]] A pipe press-fit connecting apparatus comprising: 
a pressing power providing unit comprising a cylinder body, a cylinder rod having one end coupled to the cylinder body to move back and forth, and a cylinder block having one end coupled to the cylinder body, the cylinder block comprising a guide slit and an installation hole, the guide slit extending in a first axial direction of the cylinder block and configured to guide a movement of the cylinder rod, the installation hole formed near another end of the cylinder block and extending in a second direction perpendicular to the first axial direction and traversing the guide slit and cylinder block; 
a connected unit comprising a coupling piece configured to be inserted into the guide slit of the pressing power providing unit, the coupling piece comprising an insertion hole configured to be aligned with the installation hole when the coupling piece of the connected unit is inserted into the guide slit of the cylinder block; and
a connecting device configured to align the installation hole of the pressing power providing unit and the insertion hole of the connected unit and couple the connected unit to the pressing power providing unit,
wherein the connecting device comprises:
a fastener installed at one end of the installation hole on an exterior surface of the cylinder block, the fastener comprising a fastener body and a fastening pin, the fastener body comprising a guide groove configured to at least partially receive the fastening pin, the fastening pin resiliently arranged in the guide groove and at least partially extending toward the installation hole of the cylinder block; and
a coupling pin inserted through the installation hole and the insertion hole through another end of the installation hole on the exterior surface of the cylinder block to be coupled to the fastening pin to couple the connected unit to the pressing power providing unit, the coupling pin comprising a pin receiving recess,
wherein the fastening pin comprises first and second pushing portions and first and second engagement portions respectively vertically protruding from the first and second pushing portions into the installation hole, wherein the first and second pushing portions are at least partially disposed outside the cylinder block, and configured to move along a direction perpendicular to a longitudinal axis of the coupling pin such that the fastening pin is engaged with the coupling pin, and



wherein each of the first and second pushing portions comprises an end exposed outside the fastener body configured to allow an external force to push the first and second pushing portions toward each other.
Amended claim 5 as follows:
5. (Currently Amended) A pipe press-fit connecting apparatus, comprising: 
a pressing power providing unit comprising a cylinder body, a cylinder rod having one end coupled to the cylinder body to move back and forth, and a cylinder block having one end coupled to the cylinder body, the cylinder block comprising and an installation hole, the guide slit extending in a first axial direction of the cylinder block and configured to guide , the [[and an]] installation hole being formed near another end of the cylinder block and extending in a second direction perpendicular to the first axial direction and traversing the guide slit and cylinder block; 
a connected unit [[having]] comprising a coupling piece [[being]] configured to be inserted into the guide slit of the cylinder block, the coupling piece comprising configured to be aligned with the installation hole when the coupling piece of the connected unit is inserted into the guide slit of the cylinder block; and
a connecting device configured to align the installation hole of the pressing power providing unit and the insertion hole of the connected unit and couple the connected unit to the pressing power providing unit,
wherein the connecting device comprises:
a fastener installed at one end of the installation hole on an exterior surface of the cylinder block and [[having]] comprising a fastening pin configured to be resiliently arranged therein and at least partially be exposed to the installation hole; and
a coupling pin inserted through the installation hole and the insertion hole through another end of the installation hole on the exterior surface of the cylinder block to be resiliently coupled to the fastening pin to couple the connected unit to the pressing power providing unit, 
wherein the fastener comprises:
a fastener body installed at the one end of the installation hole on the exterior surface of the cylinder block and comprising a guide groove configured to guide a movement of the fastening pin; and
the fastening pin resiliently installed in the guide groove of the fastener body and exposed at least partially to the installation hole,
wherein the fastening pin is divided into a plurality of pins, resiliently coupled to the coupling pin inserted through the installation hole, and detached from the coupling pin by an external force,
wherein the plurality of fastening pins [[comprises]] comprise: 
a first fastening pin at least partially received in the guide groove;
a second fastening pin at least partially received in the guide groove and disposed such that the first and second fastening pins face each other; and
an elastic member disposed between the first and second fastening pins to maintain a spacing between the first and second fastening pins, and
wherein the coupling pin comprises a pin receiving recess, on a bottom surface of a tail, configured to receive and fix some portion of the first and second fastening pins.
Amended claim 8 as follows:
8. (Currently Amended) The pipe press-fit connecting apparatus of claim 6, wherein the fastener body comprises:
a lower body having a first guide groove formed on an upper surface thereof and configured to guide the movement of the first and second pushing portions; and
an upper body having a lower surface fixed to the upper surface of the lower body and an upper surface fixed to an outer surface of the cylinder block, and comprising a second guide groove on the lower surface corresponding to the first guide groove to guide the movement of the first and second pushing portions and a pin passage hole penetrating the lower surface and the upper surface of the upper body and configured to communicate [[communicating]] with the installation hole,
wherein the first and second engagement portions are exposed at least partially through the pin passage hole, and the coupling pin is inserted through the pin passage hole.
Inserted new claim 11 as follows:
11. (New) The pipe press-fit connecting apparatus of claim 2, wherein edges of upper ends of the first and second engagement portion are tapered so as to be pushed into the pin receiving recess of the coupling pin, and wherein the tapered edges are disposed above the coupling jaws.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to claim 2, Gustav Klauke (DE 101 10 8825) discloses the claimed pipe press-fit connecting apparatus with the exception of wherein the first and second engagement portions comprise coupling jaws configured to be inserted into and engaged with the pin receiving recess of the coupling pin such that the first and second engagement portions form a substantially T-shape when the first and second pushing portions are pushed toward each other.
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting apparatus disclosed by Gustav Klauke to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

07/12/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619